Citation Nr: 1423587	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee condition. 

2.  Entitlement to service connection for a left elbow condition.  

3.  Entitlement to service connection for a low back strain. 

4.  Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD). 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from March 2000 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2013.  

After the hearing the Veteran submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  
 
A review of the Virtual VA paperless claims processing system reveals a transcript of the Veteran's Board hearing and there no other additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

For the Veteran's claims of entitlement to service connection for a left knee condition, a left elbow condition, and a lumbar spine condition: the Veteran testified that during his deployment in Iraq, in the Spring of 2002, he injured himself during an evening exercise of combat circumstance; he fell off a rope, buckled his knee, and landed on his back.  He testified that he had fluid drained from his knee, had one and half weeks of bed rest, and was on light duty for three months.  He further describes various strains of his muscles and joints during special operations exercises which included rigorous 8 mile runs while carrying a 50 pound sand bag in his Ruc Sac.

A careful review of the Veteran's service treatment records do not reveal an in-service accident but do reveal an October 2003 treatment note for his lower back; it was stated that he had improper lifting technique and had pain for the past two days.  He was diagnosed with severe muscle spasm secondary to improper lifting technique and was put on ten days of light duty.  The Veteran's service treatment records also do not indicate any complaints, treatment, or diagnosis of a left knee condition or left elbow condition.  However, the Veteran has testified to field treatment which may not be recorded. 

The Veteran was afforded two VA examinations for his claimed low back condition; however, both the November 2010 and July 2012 VA examiners provided negative nexus opinions.  The July 2012 VA examiner diagnosed the Veteran with spondylosis which could be caused by aging, a degenerative condition or an accident.  The examiner attributed the Veteran's low back disdability to the natural aging process and a post-service injury.  The Board finds that additional opinion is needed as the VA examiner did not discuss whether the Veteran's rigorous military duties may have contributed to the low back disability.  As the Board accepts the Veteran's history of injury to the left knee and elbow, the Board also finds that medical opinion is necessary to determine whether he manifests any residuals from that injury.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified about the current severity of his PTSD and how it increased in severity since his last VA examination in October 2010; his new symptoms include a suicide attempt, social isolation, and having his mother take care of him.  When the available evidence is too old for an evaluation of the claimant's current condition VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected PTSD.  The VA examiner should also discuss the effects the Veteran's PTSD has on his employability, including the effects of medications.  See generally Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).

With respect to all claims on appeal, the Veteran testified that the day before his hearing he was granted benefits from Social Security Administration (SSA).  Such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  The Veteran should be specifically requested to identify any private treatment records pertaining to treatment for back injury from a postservice motorcycle/car accident.  

2.  Obtain all available VA treatment records since December 2010.  

3.  Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  

4.  Upon completion of the above, schedule the Veteran for appropriate examinations by a medical doctor in order to ascertain the nature and likely etiology of his left elbow condition and his left knee condition.  The entire claims file must be made available to the examiner for review.  Following examination and interview of the Veteran as well as review of the claims folder contents, the VA examiner should answer all of the following questions:

A) determine all diagnoses for the Veteran's left elbow, left knee and low back; 
B)  For each diagnosis of the left elbow and/or left knee, is it at least likely as not (50 percent or greater probability) that such disability had its onset in service or is causally related to the Veteran's military service, to include any potential trauma as a result of an in-service accident when jumping from a helicopter, the documented episode of treatment for low back pain, and effects of rigorous military duties which included 8 mile marches carrying weighted ruc sacs.

In offering the foregoing opinions, the examiner should consider the following:
* the Board's factual determination that the Veteran's description of injury while departing a helicopter requiring field treatment is true although not documented for the record; 
* whether there is any medical reason to accept or reject the Veteran's contentions that his current left knee (including a reported torn ligament), left elbow and low back disabilities had their onset in service; and
* whether any in-service injury or the cumulative effects of rigorous duties contributed to the development of spondylosis.  See VA examination report dated July 2012.

Any opinions expressed must be accompanied by a complete rationale.    

5.  The Veteran should be afforded a VA examination to determine the current nature and severity of the Veteran's PTSD.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

The examiner is also requested to provide opinion as to whether it is at least as likely as not that the Veteran's PTSD has rendered him unable to obtain or maintain substantially gainful employment for any time since June 2009.  In so doing, the examiner should consider any findings made by the Social Security Administration and discuss the impact of the effects of medications used to treat PTSD on the Veteran's employability.

All opinions expressed should be accompanied by supporting rationale.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

6.  After completing any additional development deemed necessary, the RO should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



